Per Curiam.
The two questions presented for review are:
1. Was the sentence of ten years imposed in this case upon the defendant’s plea of guilty to breaking and entering “cruel and unusual punishment” within the prohibition of the Eighth Amendment to the Federal Constitution?
2. Was thé sentence of ten years imposed in this case upon the defendant’s plea of guilty to larceny of property of a value of more than two hundred dollars, to run consecutive to the *301sentence in the breaking and entering case, “cruel and unusual punishment” within the prohibition of the Eighth Amendment to the Federal Constitution?
The sentences imposed by the court do not exceed the statutory maximum. G.S. 14-2, G.S. 14-54, G.S. 14-70 and G.S. 14-72; State v. Cooper, 256 N.C. 372, 124 S.E. 2d 91. “When punishment does not exceed the limits fixed by the statute, it cannot be considered cruel and unusual punishment in a constitutional sense.” State v. Davis, 267 N.C. 126, 147 S.E. 2d 570; State v. Bruce, 268 N.C. 174, 150 S.E. 2d 216; State v. Daniels, 197 N.C. 285, 148 S.E. 244.
Defendant was represented by court-appointed counsel and aware of the sentences that could be imposed on him upon his pleas of guilty. He intelligently, understandingly and intentionally pleaded guilty as charged to two counts of the bill of indictment.
We find no violations of defendant’s constitutional rights and no error appears on the face of the record proper.
No error.